Citation Nr: 9918716	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  95-34 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hepatitis.  

2.  Entitlement to service connection for a pulmonary 
disorder.  

3.  Entitlement to service connection for an acquired 
psychiatric disorder.  

4.  Entitlement to service connection for a disorder 
manifested by joint pain.  


REPRESENTATION

Appellant represented by:	N. Lee Presson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active duty for training from June 15 to 
November 10, 1978, and was ordered to active duty from 
February 4 to July 7, 1991, during which time she 
participated in Desert Storm in Southwest Asia from February 
16 to May 10, 1991.  

This appeal came before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO), and 
it was remanded in September 1997 for additional development.  

The issue of entitlement to service connection for a disorder 
manifested by joint pain is the subject of a remand that 
follows the Board's decision on the other issues currently on 
appeal.  


FINDINGS OF FACT

1.  There is no competent evidence that demonstrates the 
appellant currently has hepatitis.  

2.  There is no competent evidence of any pulmonary disease 
in service, or of a nexus between the appellant's current 
mild obstructive pulmonary disease and inservice disease or 
injury.  

3.  There is no competent evidence of an acquired psychiatric 
disorder in service, or of a nexus between the appellant's 
current generalized anxiety with depression and inservice 
disease or injury.  


CONCLUSIONS OF LAW

1.  The appellant has not submitted a well-grounded claim for 
service connection for hepatitis.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.303(d) (1998).  

2.  The appellant has not submitted a well-grounded claim for 
service connection for a pulmonary disorder.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303(d) (1998).  

3.  The appellant has not submitted a well-grounded claim for 
service connection for an acquired psychiatric disorder.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303(d) 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that she has chronic hepatitis, a 
pulmonary disorder, and a psychiatric disorder, and that each 
disability is related to her experiences in Southwest Asia 
during the Persian Gulf War.  

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, of the 
incurrence or aggravation of a disease or injury during 
service, and of a nexus between the inservice injury or 
disease and the current disability.  That is, an injury 
during service may be verified by competent medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
military service.  38 U.S.C.A. § 1110.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

The Board has carefully reviewed the evidence of record to 
determine if there are well-grounded claims for service 
connection for hepatitis, a pulmonary disorder, and an 
acquired psychiatric disorder.  The first element required to 
show a well-grounded claim, a current disability, is met with 
regard to the claims for service connection for pulmonary and 
psychiatric disorders because the medical evidence shows that 
mild obstructive lung disease was diagnosed on VA medical 
examinations performed in May 1993 and December 1999, and 
generalized anxiety with depression was diagnosed on a 
November 1997 VA psychiatric examination.  However, the claim 
for service connection for hepatitis fails to meet the first 
element of a well-grounded claim because there is no 
competent evidence that shows the appellant currently has 
hepatitis.  Although a VA environmental physician indicated 
in a September 1993 medical statement that the appellant was 
suspected as having chronic active hepatitis with associated 
symptoms of arthralgia, fatigue, weight changes, and 
shortness of breath, a July 1995 report of examination from 
the same physician noted that a hepatitis profile was 
negative, and his December 1997 report of examination did not 
list any clinical findings or diagnosis pertaining to 
hepatitis.  Therefore, the Board finds no competent evidence 
of a current hepatitis disorder.  

The Board also finds that the second and third elements for a 
well-grounded claim are not met with regard to the 
appellant's current pulmonary and psychiatric disabilities.  
The second element of Caluza is not met because the service 
medical records do not show any complaint or finding of 
either a pulmonary disorder or a psychiatric disorder.  The 
third element of Caluza is not satisfied because the 
appellant fails to show the required nexus between either her 
current mild obstructive lung disease or her generalized 
anxiety with depression and any injury or disease in service.  
There is no medical evidence establishing a link of the 
appellant's pulmonary and psychiatric disorders to her active 
military service.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); Franko v. Brown, 4 Vet. App. 502, 505 
(1993).  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements regarding her claimed hepatitis and her pulmonary 
and psychiatric problems, the record does not show that she 
is a medical professional, with the training and expertise to 
provide clinical findings regarding a diagnosis of hepatitis 
or an etiological relationship between her pulmonary and 
psychiatric disorders and her service.  Consequently, her lay 
statements, while credible with regard to hers subjective 
complaints and history, are not competent evidence for the 
purpose of showing a nexus between current complaints and 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Based upon the foregoing, the Board concludes that the 
appellant has failed to meet her initial burden of presenting 
evidence that her claims for service connection for 
hepatitis, a pulmonary disorder, and an acquired psychiatric 
disorder are plausible or otherwise well grounded.  
Therefore, they must be denied.  

Where the veteran has not met her initial burden, VA has no 
duty to assist her in developing facts pertinent to her 
claim, including no duty to provide her with a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, in the limited circumstances where a 
claim for benefits is incomplete, and references other known 
and existing evidence, VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete her application, and this duty must be based on the 
facts of each case.  See Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).  In this case, the RO substantially complied with 
this obligation in the statement of the case issued in 
September 1994.  Unlike the situation in Robinette, she has 
not put VA on notice of the existence of any specific 
evidence that, if submitted, could make these claims well 
grounded.  

Although the RO did not specifically state that it denied the 
appellant's claims for service connection for hepatitis, a 
pulmonary disorder, and an acquired psychiatric disorder on 
the basis that they were not well grounded, the Board 
concludes that this error was not prejudicial to her.  See 
Edenfield v. Brown, 8 Vet. App. 384 (1995).  


ORDER

The claims for service connection for hepatitis, a pulmonary 
disorder, and an acquired psychiatric disorder are denied.  




REMAND

The appellant also claims that she has a disorder manifested 
by joint pain that developed as a result of her period of 
service in Southwest Asia during the Persian Gulf War.  In a 
February 1998 statement, she requested that records 
pertaining to a period of VA hospitalization from February 8 
to February 14, 1997, be obtained and evaluated with regard 
to her claim.  

In an August 1996 medical statement, the VA environmental 
physician opined that the appellant had symptomatology 
indicative of Persian Gulf Illness.  Service medical records 
include a May 1991 examination report that indicates the 
appellant was treated in March 1991 for pain and swelling in 
her feet, ankles, and hands.  A May 1993 VA orthopedic 
examination reported diagnoses of arthralgia of both knees 
and both hips.  A medical statement from E. J. Hemberg, M.D., 
(unreadable date), stated that the appellant's swelling in 
the ankles and feet was not related to her previous breast 
surgery.  An October 1997 VA X-ray report of the appellant's 
knees included an impression of calcific tendonitis of the 
right knee.  VA laboratory tests conducted in October 1997 
revealed positive ANA and RF factors.  

VA has a duty to assist the appellant in the development of 
facts pertinent to her claims.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.103(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that when the Board believes 
the medical evidence of record is insufficient it may 
supplement the record by ordering a medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Although the 
Board remanded the appellant's claim in September 1997 for 
the purpose of having a physician who had not previously been 
involved with the appellant review the claims file and render 
opinions as to whether the appellant had disability resulting 
from an undiagnosed illness or from clinically diagnosed 
disorders, and whether she had any disability that was of 
service origin, the resulting review and examination was 
performed by the same VA environmental physician who had been 
treating the appellant for several years.  Therefore, in 
order to obtain additional medical evidence and to insure 
that the appellant receives her procedural due process rights 
and fair process rights, the Board finds that the claim of 
entitlement to service connection for a disorder manifested 
by joint pain must be remanded again for the following 
actions:  

1.  The RO should obtain the VA medical records 
pertaining to the appellant's period of 
hospitalization from February 8 to February 14, 
1997, and associate them with the claims file.  

2.  The RO should schedule the appellant for an 
examination by a rheumatologist in order to 
determine the etiology of the appellant's joint 
pain complaints.  The claims folder and a copy 
of this remand must be made available to and 
reviewed by the examiner prior to the 
examination.  He should be requested to express 
an opinion as to whether the appellant's 
complaints of joint pain are due to an 
undiagnosed illness or to a clinically 
diagnosed disorder, and, if due to a clinically 
diagnosed disorder, whether it is as likely as 
not that the disorder had its origin in 
service.  The examiner should provide complete 
rationale for all conclusions reached. 

3.  The appellant should be advised of the 
provisions set forth at 38 C.F.R. § 3.655(b) 
regarding failure to report for scheduled VA 
examinations.  

4.  The RO should review the claims folder and 
ensure that all of the development action has 
been conducted and completed in full.  The 
Court has held that, if the requested 
examination does not include adequate responses 
to the specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return the 
report as inadequate for evaluation purposes  
Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

After the above requested actions have been completed, the RO 
should review the appellant's claim.  If the benefit sought 
on appeal remains denied, a supplemental statement of the 
case should be furnished to the appellant and her 
representative, and they should be afforded the appropriate 
period of time to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration.  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives her due 
process and fair process rights.  No opinion, either legal or 
factual, is intimated by this REMAND as to the merits of the 
appellant's claim.  No additional action is required by the 
appellant until she receives further notification from VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

